      Case: 4:19-cv-01714 Doc. #: 1 Filed: 06/18/19 Page: 1 of 15 PageID #: 1



                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF MISSOURI
                              EASTERN DIVISION

ALVIN TAYLOR,                              )
                                           )
              Plaintiff,                   )
                                           )
vs.                                        )
                                           )         Case Number:
FEDERAL RESERVE BANK OF                    )
ST. LOUIS,                                 )         JURY TRIAL DEMANDED
Serve At:                                  )
Federal Reserve Bank of St. Louis          )
1 Federal Reserve Bank Plaza               )
Saint Louis, MO 63102                      )
                                           )
              Defendant.                   )

                                       COMPLAINT

       COMES NOW the Plaintiff, Alvin Taylor (“Plaintiff”), by and through her

attorneys, and alleges the following against Federal Reserve Bank of St. Louis

(“Defendant”):

        1.    This case is brought by Plaintiff against Defendant. Plaintiff seeks monetary

damages to redress the deprivation of Rights accorded to Plaintiff under the Civil Rights

Act, 42 U.S.C. §1981 (“§1981”), and 42 U.S.C. §2000(e) et seq. (“Title VII”).

                             JURISDICTION AND VENUE

        2.    The allegations contained within all above paragraphs are hereby re-alleged

and incorporated as if fully set forth herein.

        3.    Both jurisdiction and venue are proper in this Court, because federal

questions are involved, and because the unlawful employment practices were committed



                                                 1
      Case: 4:19-cv-01714 Doc. #: 1 Filed: 06/18/19 Page: 2 of 15 PageID #: 2



within this judicial circuit. Jurisdiction and venue are therefore proper in this Court

pursuant to 28 U.S.C. §1331 and 28 U.S.C. §1391(b).

          4.    At all times mentioned herein, all of Defendant’s employees were acting

within the scope of their employment with Defendant in furtherance of its business.

                                          PARTIES

          5.    The allegations contained within all above paragraphs are hereby re-alleged

and incorporated as if fully set forth herein.

          6.    Plaintiff is a male, African-American and permanent resident of the United

States.

          7.    At all times relevant herein, Plaintiff was employed by Defendant.

          8.    Defendant is a bank licensed to operate in the State of Missouri, with its

principal place of business at 1 Federal Reserve Bank Plaza, St. Louis, MO 63102.

          9.    At all times relevant herein, Defendant has engaged in interstate commerce,

done business in the State of Missouri, and has been an employer within the meaning of 42

U.S.C. §2000(e) et seq. (“Title VII”).

          10.   Plaintiff is under information and belief that, at all times relevant herein,

Plaintiff’s manager during his employment with Defendant, Sergeant Chris Canava, had

the ability to make significant changes in Plaintiff’s employment status, such as hiring,

firing, failing to promote, and/or reassigning Plaintiff to a new position with significantly

different responsibilities.

          11.   At all times mentioned herein, all of Defendant’s employees were acting

within the scope of their employment with Defendant in furtherance of its business.


                                                 2
     Case: 4:19-cv-01714 Doc. #: 1 Filed: 06/18/19 Page: 3 of 15 PageID #: 3



                                CONDITION PRECEDENT

          12.   The allegations contained within all above paragraphs are hereby re-alleged

and incorporated as if fully set forth herein.

          13.   On or about July 2, 2018, Plaintiff timely filed – with the Equal Employment

Opportunity Commission (EEOC) – a Charge of Discrimination against Defendant on the

basis of race, color, sex, and retaliation. A copy of said charge of discrimination is attached

hereto, marked as “Plaintiff’s Exhibit 1,” and is hereby incorporated as if fully set forth

herein.

          14.   Plaintiff received one Notice of Right to Sue letter from the Equal

Employment Opportunity Commission (“EEOC”) on or about March 20, 2019. A copy of

Plaintiff’s Notice of Right to Sue from the EEOC is attached hereto, marked as “Plaintiff’s

Exhibit 2,” and is hereby incorporated as if fully set forth herein.

          15.   Plaintiff has satisfied all private, administrative, and judicial prerequisites to

the institution of this action, and this Petition was filed within the applicable statute of

limitations.

                FACTUAL ALLEGATIONS COMMON TO ALL COUNTS

          16.   The allegations contained within all above paragraphs are hereby re-alleged

and incorporated as if fully set forth herein.

          17.   Plaintiff began working for Defendant in a law enforcement capacity as a

security officer in or around January 26, 2015. Sergeant Chris Canava was assigned as

Plaintiff’s supervisor.




                                                 3
     Case: 4:19-cv-01714 Doc. #: 1 Filed: 06/18/19 Page: 4 of 15 PageID #: 4



        18.   When Plaintiff began working as an officer for the Federal Reserve Bank,

Sgt. Canava was also his supervisor at his secondary job at AutoZone.

        19.   Sgt. Canava would frequently, and intentionally, schedule Plaintiff’s shifts

in such a way as to create a conflict with his (known) secondary shifts and/or to cause

Plaintiff to have little time at home due to the scheduling of his shifts at both places of

employment.

        20.   Sgt. Canava would ridicule and degrade Plaintiff and other Federal Reserve

officers, but would react with anger and threats if jokes were ever directed at him.

        21.   On one occasion, Sgt. Canava made threatening remarks to Plaintiff to the

effect of “I heard someone was talking about me on post. All I know is he better watch

himself. I’m not mentioning any names but his initials are A.T. [Plaintiff’s initials].”

        22.   Sgt. Canava enjoyed calling himself, and having others call him, “Sgt.

Satan.” He attempted to convince Plaintiff to refer to him by that name, but Plaintiff

refused.

        23.   On one occasion, Plaintiff was discussing with another officer the proper

protocol for use of force with a subject on the job. Sgt. Canava intervened in the

conversation angrily, calling Plaintiff a “know-it-all” and directing profanity at Plaintiff.

        24.   On another occasion, Plaintiff and another officer, Keith Shorter, whom Sgt.

Canava also disliked, were picked to work a special detail. Sgt. Canava was angered by

this and mocked the two officers; referring to them as “a Reverend and a Deacon.”

        25.   Around the time that the 2016 electoral race for Sheriff of the City of St.

Louis began, Sgt. Canava began making racist remarks to, and in the presence of, Plaintiff.


                                              4
     Case: 4:19-cv-01714 Doc. #: 1 Filed: 06/18/19 Page: 5 of 15 PageID #: 5



        26.   For example, Sgt. Canava made a comment to Plaintiff to the effect that

candidate Charley Williams was “[U.S. Senator] Lacy Clay’s nigga.”

        27.   Sgt. Canava made additional racially-themed comments about the electoral

race, predicting to Plaintiff that Williams would “split the black vote on the North Side and

[white candidate] Vaccarro [will] slide right in.”

        28.   Plaintiff’s impression of these remarks was that Sgt. Canava was deliberately

being antagonistic and offensive to Plaintiff.

        29.   In 2017, it was announced that a position was available for the rank of

sergeant. Approximately seven officers applied for the position.

        30.   Sgt. Canava cornered Plaintiff at work and warned him not to apply for the

position.

        31.   Sgt. Canava threatened Plaintiff with a negative “write up,” should Plaintiff

apply for the open position.

        32.   When the final selection was made for the position, Sgt. Canava asked

Plaintiff if he had applied for it. When Plaintiff responded that he did not apply, Sgt.

Canava remarked “huh…I guess you didn’t get a write up either!”

        33.   On another occasion, when Plaintiff had received a write up, he was told that

for the designated length of the probationary “write up” period, officers were not permitted

to participate in any extra activities, special training, or special assignments.

        34.   At least two other officers that were on the “write up” probationary period,

however, were permitted to participate in extra activities, special training, or special

assignments. These two officers were white.


                                               5
     Case: 4:19-cv-01714 Doc. #: 1 Filed: 06/18/19 Page: 6 of 15 PageID #: 6



       35.    On Thanksgiving of 2017, Plaintiff was working the day shift. As the end of

their shift neared, he and his co-workers were discussing whether or not all of those

scheduled for the second shift would turn up for work; or if someone would fail to do so

and thereby cause one of the day shift workers to have to stay late.

       36.    When the second shift officers all arrived as scheduled, which consisted of

four males and one female officer, Sgt. Canava remarked to Plaintiff, “We are all good, we

have four and the whore.”

       37.    Plaintiff questioned Sgt. Canava’s use of this language. In response, Sgt.

Canava attempted to make a lighthearted excuse.

       38.    Plaintiff also discussed the remark with fellow officer Hogue, who agreed

that the comment by Sgt. Canava was inappropriate.

       39.    A few days after the remark was made, Plaintiff told the female officer,

Sonya White, about the comment by Sgt. Canava.

       40.    Following that disclosure, Plaintiff was called into a meeting with Lieutenant

Mike Morgan, during which he was informed that the involved parties had been spoken to

and the incident was resolved.

       41.    Approximately one week later, Plaintiff was again called into a meeting with

Lieutenant Morgan, Captain Kentch, and others of his superiors. During the meeting, he

was accused by his superiors of having fabricated the comment by Sgt. Canava.

       42.    He was further admonished that in disclosing the remark to Officer White,

he caused her to act erratically, feel unsafe at work, and created a “hostile work

environment.”


                                             6
      Case: 4:19-cv-01714 Doc. #: 1 Filed: 06/18/19 Page: 7 of 15 PageID #: 7



        43.   Captain Kentch then made statements to the effect that “when people [i.e.,

Plaintiff], make up lies like this, it causes other people [i.e., Officer White] to do things out

of ordinary character.”

        44.   Plaintiff later learned that Officer White inadvertently brought a personal

handgun through security and into the bank, which is a breach of security and a violation

of policy.

        45.   Thereafter, Plaintiff was fired.

        46.   Neither Officer White, nor the officers running the entrance security and the

x-ray machine that failed to catch the gun as it passed through security, were fired.

                          COUNT I – RACE DISCRIMINATION
                             Violation under 42 U.S.C. §1981

        47.   The allegations contained within all above paragraphs are hereby re-alleged

and incorporated as if fully set forth herein.

        48.   Plaintiff, by virtue of his African-American race, is a member of a class of

persons protected by 42 U.S.C. §1981.

        49.   During the course of Plaintiff's employment, Defendant’s representatives,

including, but not limited to, Sgt. Chris Canava, while acting within the scope and course

of employment, engaged in a pattern and practice of intentional discrimination against

Plaintiff based on his African-American race.

        50.   At all times, the racially-harassing and -discriminatory conduct was severe

and unwelcome.




                                                 7
     Case: 4:19-cv-01714 Doc. #: 1 Filed: 06/18/19 Page: 8 of 15 PageID #: 8



        51.   Defendant’s harassment had the purpose and effect of unreasonably

interfering with Plaintiff’s work performance, thereby creating an intimidating, hostile and

offensive working environment.

        52.   Management level employees of Defendant, including Sgt. Chris Canava,

knew, or should have known, of the racial harassment and racial discrimination described

herein, but failed to take appropriate remedial action.

        53.   As a result of the racial harassment and racial discrimination described

herein, Plaintiff was fired from his position as a Federal Reserve Officer.

        54.   Plaintiff’s African-American race was the motivating factor in the disparate

treatment he suffered, and continues to suffer.

        55.   Defendant, through its agents and employees, engaged in these

discriminatory practices with malice and/or reckless indifference to Plaintiff’s federally

protected rights.

        56.   As a direct and proximate cause of the actions and conduct set forth herein,

Plaintiff suffers, and will continue to suffer, damages, including, emotional distress, and

inconvenience.

       WHEREFORE, Plaintiff prays for judgment against Defendant on Count I of his

Complaint, for a finding that he has been subjected to unlawful discrimination and unlawful

retaliation provided by 42 U.S.C. 1981; for an award of compensatory and punitive

damages; for costs expended; for reasonable attorneys’ and expert fees; and for such other

and further relief the Court deems just and proper.

                              COUNT II – RETALIATION


                                             8
     Case: 4:19-cv-01714 Doc. #: 1 Filed: 06/18/19 Page: 9 of 15 PageID #: 9



                              Violation under 42 U.S.C. §1981

        57.   The allegations contained within all above paragraphs are hereby re-alleged

and incorporated as if fully set forth herein.

        58.   As alleged herein, Plaintiff was discriminated against for engaging in

protected activities including, but not limited to, Plaintiff’s complaints concerning the

racial discrimination and racial harassment he was subjected to during his employment

with Defendant.

        59.   By reason of Plaintiff’s complaints, Defendant retaliated against Plaintiff.

        60.   As a result of engaging in said protected activities, Plaintiff has suffered –

and continues to suffer – adverse employment actions as alleged in this Complaint.

        61.   Plaintiff’s reporting of racial harassment and racial discrimination was the

motivating factor in suffering adverse employment actions.

        62.   Defendant’s retaliation against Plaintiff was committed with malice or

reckless disregard of his federally protected rights. Plaintiff is therefore entitled to an

award of punitive damages in an amount sufficient to punish Defendant and to deter it and

other companies from engaging in similar conduct.

        63.   Defendant’s retaliatory actions against Plaintiff have caused him to suffer

emotional distress, inconvenience, and loss of enjoyment of life.

       WHEREFORE, Plaintiff prays for judgment against Defendant on Count II of his

Complaint, for a finding that he has been subjected to unlawful discrimination and unlawful

retaliation provided by 42 U.S.C. 1981; for an award of compensatory and punitive




                                                 9
    Case: 4:19-cv-01714 Doc. #: 1 Filed: 06/18/19 Page: 10 of 15 PageID #: 10



damages; for costs expended; for reasonable attorneys’ and expert fees; and for such other

and further relief the Court deems just and proper.

    COUNT III – RACIAL DISCRIMINATION AND RACIAL HARASSMENT
                  Violation under 42 U.S.C. §2000(e) et seq.

        64.   The allegations contained within all above paragraphs are hereby re-alleged

and incorporated as if fully set forth herein.

        65.   Plaintiff, by virtue of his African-American race, is a member of a class of

persons protected by 42 U.S.C. §2000(e) et seq (“Title VII”).

        66.   During the course of Plaintiff's employment, Defendant’s representatives,

including, but not limited to, Sgt. Chris Canava, while acting within the scope and course

of employment, engaged in a pattern and practice of intentional discrimination against

Plaintiff based on his African-American race.

        67.   At all times, the racially-harassing and -discriminatory conduct was severe

and unwelcome.

        68.   Defendant’s harassment had the purpose and effect of unreasonably

interfering with Plaintiff’s work performance, thereby creating an intimidating, hostile and

offensive working environment.

        69.   Management level employees of Defendant, including Sgt. Chris Canava,

knew, or should have known, of the racial harassment and racial discrimination described

herein, but failed to take appropriate remedial action.

        70.   As a result of the racial harassment and racial discrimination described

herein, Plaintiff was terminated from his position as a Federal Reserve officer.



                                                 10
    Case: 4:19-cv-01714 Doc. #: 1 Filed: 06/18/19 Page: 11 of 15 PageID #: 11



          71.   Plaintiff’s African-American race was the motivating factor in the disparate

treatment he suffered, and continues to suffer.

          72.   Defendant, through its agents and employees, engaged in these

discriminatory practices with malice and/or reckless indifference to Plaintiff’s federally

protected rights.

          73.   As a direct and proximate cause of the actions and conduct set forth herein,

Plaintiff suffers, and will continue to suffer, damages, including, emotional distress, and

inconvenience.

       WHEREFORE, Plaintiff prays for judgment against defendant on Count III of his

Complaint, for a finding that he has been subjected to unlawful racial harassment and

discrimination provided by 42 U.S.C. 2000(e) et seq.; for an award of compensatory and

punitive damages; for costs expended; for reasonable attorneys’ and expert fees provided

by 42 U.S.C. §2000(e) -5(k); and for such other and further relief the Court deems just and

proper.

                              COUNT IV – RETALIATION
                         Violation under 42 U.S.C. §2000(e) et seq.

          74.   The allegations contained within all above paragraphs are hereby re-alleged

and incorporated as if fully set forth herein.

          75.   As alleged herein, Plaintiff was discriminated against for engaging in

protected activities including, but not limited to, Plaintiff’s complaints concerning the

racial discrimination and racial harassment she was subjected to during his employment

with Defendant.



                                                 11
    Case: 4:19-cv-01714 Doc. #: 1 Filed: 06/18/19 Page: 12 of 15 PageID #: 12



        76.   By reason of Plaintiff’s complaints, Defendant retaliated against Plaintiff.

        77.   As a result of engaging in said protected activities, Plaintiff has suffered –

and continues to suffer – adverse employment actions as alleged in this Complaint.

        78.   Plaintiff’s reporting of racial harassment and racial discrimination was the

motivating factor in suffering adverse employment actions.

        79.   Defendant’s retaliation against Plaintiff was committed with malice or

reckless disregard of his federally protected rights. Plaintiff is therefore entitled to an

award of punitive damages in an amount sufficient to punish Defendant and to deter it and

other companies from engaging in similar conduct.

        80.   Defendant’s retaliatory actions against Plaintiff have caused him to suffer

emotional distress, inconvenience, and loss of enjoyment of life.

       WHEREFORE, Plaintiff prays for judgment against defendant on Count IV of his

Complaint, for a finding that he has been subjected to unlawful racial harassment and

discrimination and unlawful retaliation provided by 42 U.S.C. 2000(e) et seq.; for an award

of compensatory and punitive damages; for costs expended; for reasonable attorneys’ and

expert fees provided by 42 U.S.C. §2000(e) -5(k); and for such other and further relief the

Court deems just and proper.

                      COUNT V – GENDER DISCRIMINATION
                          Violation under 42 U.S.C. §1981

       81.    The allegations contained within all above paragraphs are hereby re-alleged

and incorporated as if fully set forth herein.




                                                 12
    Case: 4:19-cv-01714 Doc. #: 1 Filed: 06/18/19 Page: 13 of 15 PageID #: 13



       82.    Plaintiff, by virtue of his male gender, is a member of a class of persons

protected by 42 U.S.C. §1981.

       83.    During the course of Plaintiff's employment, Defendant’s representatives,

including, but not limited to, Sgt. Chris Canava, while acting within the scope and course

of employment, engaged in a pattern and practice of intentional discrimination against

Plaintiff based on his male gender.

       84.    At all times, the gender-harassing and -discriminatory conduct was severe

and unwelcome.

       85.    Defendant’s harassment had the purpose and effect of unreasonably

interfering with Plaintiff’s work performance, thereby creating an intimidating, hostile and

offensive working environment.

       86.    Management level employees of Defendant, including Sgt. Chris Canava,

   knew, or should have known, of the gender discrimination and gender harassment

   described herein, but failed to take appropriate remedial action.

       87.    As a result of the gender discrimination and gender harassment described

herein, Plaintiff was fired from his position as a Federal Reserve Officer.

       88.    Plaintiff’s male gender was the motivating factor in the disparate treatment

he suffered, and continues to suffer.

       89.    Defendant, through its agents and employees, engaged in these

discriminatory practices with malice and/or reckless indifference to Plaintiff’s federally

protected rights.




                                            13
    Case: 4:19-cv-01714 Doc. #: 1 Filed: 06/18/19 Page: 14 of 15 PageID #: 14



       90.    As a direct and proximate cause of the actions and conduct set forth herein,

Plaintiff suffers, and will continue to suffer, damages, including, emotional distress, and

inconvenience.

       WHEREFORE, Plaintiff prays for judgment against Defendant on Count I of his

Complaint, for a finding that he has been subjected to unlawful discrimination and unlawful

retaliation provided by 42 U.S.C. 1981; for an award of compensatory and punitive

damages; for costs expended; for reasonable attorneys’ and expert fees; and for such other

and further relief the Court deems just and proper.

                              COUNT VI – RETALIATION
                              Violation under 42 U.S.C. §1981

       91.    The allegations contained within all above paragraphs are hereby re-alleged

and incorporated as if fully set forth herein.

       92.    As alleged herein, Plaintiff was discriminated against for engaging in

protected activities including, but not limited to, Plaintiff’s complaints concerning the

gender discrimination and gender harassment he was subjected to during his employment

with Defendant.

       93.    By reason of Plaintiff’s complaints, Defendant retaliated against Plaintiff.

       94.    As a result of engaging in said protected activities, Plaintiff has suffered –

and continues to suffer – adverse employment actions as alleged in this Complaint.

       95.    Plaintiff’s reporting of gender discrimination and gender harassment was the

motivating factor in suffering adverse employment actions.




                                                 14
    Case: 4:19-cv-01714 Doc. #: 1 Filed: 06/18/19 Page: 15 of 15 PageID #: 15



       96.    Defendant’s retaliation against Plaintiff was committed with malice or

reckless disregard of his federally protected rights. Plaintiff is therefore entitled to an

award of punitive damages in an amount sufficient to punish Defendant and to deter it and

other companies from engaging in similar conduct.

       97.    Defendant’s retaliatory actions against Plaintiff have caused him to suffer

emotional distress, inconvenience, and loss of enjoyment of life.

       WHEREFORE, Plaintiff prays for judgment against Defendant on Count II of his

Complaint, for a finding that he has been subjected to unlawful discrimination and unlawful

retaliation provided by 42 U.S.C. 1981; for an award of compensatory and punitive

damages; for costs expended; for reasonable attorneys’ and expert fees; and for such other

and further relief the Court deems just and proper.




                                   Respectfully submitted,

                                   HOLLINGSHEAD & DUDLEY

                                   /s/ Daniel J. Nolan
                                   Daniel J. Nolan #60922
                                   7777 Bonhomme Avenue, Suite 2401
                                   Saint Louis, Missouri 63105
                                   Telephone: (314) 480-5474
                                   Facsimile: (314) 594-0825
                                   Email:         dnolan@hdtriallawyers.com

                                   ATTORNEY FOR PLAINTIFF




                                            15
